Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 1 of 10 Page ID #:1034




  1
  2
  3
  4
                                                       J S -6
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12     PHILIP ALVAREZ, RANDALL               Case No. 2:18-cv-08605-JVS-SS
        BETTISON, MARC KELLEHER, and
 13
        DARLENE VAUGH, individually and       FINAL APPROVAL ORDER
 14     on behalf of all others similarly     AND JUDGMENT
        situated;
 15
 16                   Plaintiffs,
 17
             v.
 18
        SIRIUS XM RADIO INC.,
 19
 20                   Defendant.
 21
 22
 23
 24
 25
 26
 27
 28
                                                       Case No. 2:18-cv-08605-JVS-SS
                         FINAL APPROVAL ORDER AND JUDGMENT
Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 2 of 10 Page ID #:1035




  1                    FINAL APPROVAL ORDER AND JUDGMENT

  2
                The Court having held a Final Approval Hearing on February 8, 2021, at
  3
       1:30 p.m., at the United States District Court for the Central District of California,
  4
       United States Courthouse, 411 West 4th Street, Courtroom 10C, Santa Ana, CA
  5
       92701, and having considered all matters submitted to it at the Final Approval
  6
       Hearing and otherwise, and finding no just reason for delay in entry of this Final
  7
       Approval Order and Judgment and good cause appearing therefore, and having
  8
       considered the papers filed and proceedings held in connection with the
  9
       Settlement, having considered all of the other files, records, and proceedings in the
 10
       Action, and being otherwise fully advised, and for the reasons set forth in the
 11
       Opinion and Order entered contemporaneously herewith,
 12
 13             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS
 14    FOLLOWS:
 15
                1.   This Court has jurisdiction over the subject matter of the Action and
 16
       all matters relating to the Settlement, as well as personal jurisdiction over all of
 17
       the Parties and each of the Settlement Class Members. Venue is proper in this
 18
       Court.
 19
                2.   This Final Approval Order and Judgment incorporates and makes a
 20
       part hereof: (a) the Settlement Agreement dated June 5, 2020, including the
 21
       definitions in the Settlement Agreement and (b) the Notices attached as Exhibits
 22
       thereto, respectively, all of which were also filed with the Court on June 11, 2020.
 23
       All terms used in the Order have the same meanings as set forth in the Settlement
 24
       Agreement, unless otherwise defined herein.
 25
 26
 27
 28                                        1         Case No. 2:18-cv-08605-JVS-SS
                     SETTLEMENT FINAL APPROVAL ORDER AND JUDGMENT
Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 3 of 10 Page ID #:1036




  1          3.     Certification of the Settlement Class for Purposes of Settlement.
  2    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court certifies,
  3    solely for purposes of effectuating the Settlement, this Action as a class action on
  4    behalf of a Settlement Class defined as: all Persons in the United States who
  5    purchased a paid subscription from Sirius XM (or one of its predecessors) that was
  6    marketed as a “lifetime plan” or “lifetime subscription.” Excluded from the
  7    Settlement Class are: Sirius XM and its parents, subsidiaries, or any entities in
  8    which it has a controlling interest, as well as Sirius XM’s officers, directors,
  9    employees, affiliates, legal representatives, heirs, predecessors, successors, and
 10    assigns. Also excluded are any Judges to whom this case is assigned as well as
 11    their judicial staff and immediate family members (the “Settlement Class”).
 12          4.     Class Representatives. Named Plaintiffs, Philip Alvarez, Randall
 13    Bettison, Marc Kelleher, and Darlene Vaugh are hereby appointed, for settlement
 14    purposes only, as representatives for the Settlement Class for purposes of Rule 23
 15    of the Federal Rules of Civil Procedure.
 16          5.     Class Counsel. Robert Ahdoot and Tina Wolfson of Ahdoot &
 17    Wolfson, PC, Keith S. Dubanevich of Stoll Stoll Berne Lokting & Shlachter, PC,
 18    and Cornelius P. Dukelow of Abington Cole & Ellery are hereby appointed, for
 19    settlement purposes only, as counsel for the Settlement Class pursuant to Rules
 20    23(c)(1)(B) and (g) of the Federal Rules of Civil Procedure.
 21          6.     Class Notice. The Court finds that the dissemination of the Notices
 22    attached as Exhibits to the Settlement Agreement: (a) was implemented in
 23    accordance with the Notice Order; (b) constituted the best notice practicable under
 24    the circumstances; (c) constituted notice that was reasonably calculated, under the
 25    circumstances, to apprise Settlement Class Members of (i) the pendency of the
 26    Action; (ii) their right to submit a claim (where applicable) by submitting a Claim
 27    Form; (iii) their right to exclude themselves from the Settlement Class; (iv) the
 28                                       2         Case No. 2:18-cv-08605-JVS-SS
                    SETTLEMENT FINAL APPROVAL ORDER AND JUDGMENT
Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 4 of 10 Page ID #:1037




  1    effect of the proposed Settlement (including the Releases to be provided
  2    thereunder); (v) Named Plaintiffs’ application for the payment of Service Awards;
  3    (vi) Class Counsel’s motion for an award an attorneys’ fees and expenses; (vii)
  4    their right to object to any aspect of the Settlement, and/or Class Counsel’s motion
  5    for attorneys’ fees and expenses (including a Service Award to the Named
  6    Plaintiffs and Mr. Wright); and (viii) their right to appear at the Final Approval
  7    Hearing; (d) constituted due, adequate, and sufficient notice to all Persons entitled
  8    to receive notice of the proposed Settlement; and (e) satisfied the requirements of
  9    Rule 23 of the Federal Rules of Civil Procedure, the Constitution of the United
 10    States (including the Due Process Clause), and all other applicable laws and rules.
 11           7.     Class Action Fairness Act Notice. The notice to government officials,
 12    as given, complied with 28 U.S.C. § 1715.
 13           8.     Objections. The Court has considered each of the objections to the
 14    Settlement submitted pursuant to Rule 23(e)(5) of the Federal Rules of Civil
 15    Procedure. The Court finds and concludes that each of the objections is without
 16    merit, and they are hereby overruled.
 17           9.     Final Settlement Approval and Dismissal of Claims. Pursuant to, and
 18    in accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court
 19    hereby fully and finally approves the Settlement set forth in the Settlement
 20    Agreement in all respects (including, without limitation: the consideration
 21    provided for in the Settlement; the Releases provided for therein; and the dismissal
 22    with prejudice of the claims asserted against Defendant in the Action), and finds
 23    that the Settlement is, in all respects, fair, reasonable and adequate to the
 24    Settlement Class. Plaintiffs faced serious risks on the merits of their claims, the
 25    arbitration defense, as evidenced by the dismissal of an earlier proposed class
 26    plaintiff’s claim for that reason, and on their ability to certify a litigation class. The
 27    value provided pursuant to the Settlement Agreement compares favorably to the
 28                                        3         Case No. 2:18-cv-08605-JVS-SS
                     SETTLEMENT FINAL APPROVAL ORDER AND JUDGMENT
Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 5 of 10 Page ID #:1038




  1    strength of Plaintiffs’ claims on the merits, given those risks. Specifically, the
  2    Court finds that, pursuant to Rule 23(e)(2), (A) Named Plaintiffs and Class
  3    Counsel have adequately represented the Settlement Class; (B) the Settlement was
  4    negotiated at arm’s length; (C) the relief provided for the Settlement Class is fair,
  5    reasonable and adequate taking into account: (i) the costs, risks, and delay of trial
  6    and appeal; (ii) the effectiveness of the proposed method of distributing relief to
  7    the Settlement Class, including the method of processing Settlement Class
  8    Member claims; (iii) the terms of the proposed award of attorneys’ fees and
  9    reimbursement of costs and other expenses, as well as the Service Award to the
 10    Named Plaintiffs and Paul Wright; and (iv) any agreement required to be identified
 11    under Rule 23(e)(3); and (D) the Settlement treats Settlement Class Members
 12    equitably relative to each other. The Parties are directed to implement, perform
 13    and consummate the Settlement in accordance with the terms and provisions
 14    contained in the Settlement Agreement.
 15          10.    Dismissal with Prejudice. The Action is hereby dismissed with
 16    prejudice. The Parties shall bear their own costs and expenses, except as otherwise
 17    expressly provided in the Settlement Agreement.
 18          11.    Binding Effect. The terms of the Settlement Agreement and of this
 19    Final Approval Order and Judgment shall be forever binding on Defendant, Named
 20    Plaintiffs, and all Settlement Class Members (regardless of whether or not any
 21    individual Settlement Class Member submits a Claim Form, seeks or obtains a
 22    Settlement benefit, or objected to the Settlement), as well as their respective
 23    successors and assigns.
 24
 25
 26
 27
 28                                       4         Case No. 2:18-cv-08605-JVS-SS
                    SETTLEMENT FINAL APPROVAL ORDER AND JUDGMENT
Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 6 of 10 Page ID #:1039




  1          12.    Opt Outs. The persons listed on Exhibit 1, attached hereto and
  2    incorporated by this reference, submitted timely and proper Requests for
  3    Exclusion, are excluded from the Settlement Class, and are not bound by the terms
  4    of the Settlement Agreement or this Final Approval Order and Judgment.
  5          13.    Releases. The Releases set forth in Section 83-89 of the Settlement
  6    Agreement are expressly incorporated herein in all respects. The Releases are
  7    effective as of the Effective Date. Accordingly, this Court orders pursuant to this
  8    Final Approval Order and Judgment, without further action by anyone, upon the
  9    Effective Date of the Settlement, and as provided in the Settlement Agreement,
 10    that Named Plaintiffs and each and every member of the Settlement Class shall
 11    have released the Released Claims against the Released Parties. Notwithstanding
 12    the foregoing, nothing in this Final Approval Order and Judgment shall bar any
 13    action by any of the Parties to enforce or effectuate the terms of the Settlement
 14    Agreement or this Final Approval Order and Judgment.
 15          14.    Future Prosecutions Barred. The Named Plaintiffs and all Class
 16    Members are hereby barred and permanently enjoined from instituting, asserting
 17    or prosecuting any or all of the Released Claims against any of the Released
 18    Parties.
 19          15.    No Admission of Liability.       The Court hereby decrees that the
 20    Settlement, this Final Approval Order and Judgment, and the fact of the Settlement
 21    do not constitute admissions or concessions by Defendant of any fault, wrongdoing
 22    or liability whatsoever, or as an admission of the appropriateness of class
 23    certification for trial or dispositive motion practice. This Order is not a finding of
 24    the validity or invalidity of any of the claims asserted or defenses raised in the
 25    Action. Nothing relating to the Settlement shall be offered or received in evidence
 26    as an admission, concession, presumption or inference against Defendant or any
 27    of the Released Parties in any proceeding, other than such proceedings as may be
 28                                       5         Case No. 2:18-cv-08605-JVS-SS
                    SETTLEMENT FINAL APPROVAL ORDER AND JUDGMENT
Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 7 of 10 Page ID #:1040




  1    necessary to consummate or enforce the Settlement Agreement or to support a
  2    defense based on principles of res judicata, collateral estoppel, release, good faith
  3    settlement, judgment bar or reduction, or any other theory of claim preclusion or
  4    issue preclusion or similar defense.
  5          16.     Retention of Jurisdiction. Without affecting the finality of this Final
  6    Approval Order and Judgment in any way, this Court retains continuing and
  7    exclusive jurisdiction over: (a) the Parties for purposes of the administration,
  8    interpretation, implementation, consummation and enforcement of the Settlement;
  9    (b) the administration of this Settlement; and (c) the Settlement Class Members
 10    for all matters relating to the Action.
 11          17.    Attorneys’ Fees and Expenses. Class Counsel are awarded attorneys’
 12    fees in the amount of $3,470,984.63, and reimbursement of expenses in the amount
 13    of $29,015.37, and such amounts shall be paid by Sirius XM pursuant to and
 14    consistent with the terms of the Settlement.
 15          18.    Service Payments. Named Plaintiffs are each awarded a Service
 16    Payments as follows: $1,500 to Marc Kelleher, $1,875 to Philip Alvarez, Randall
 17    Bettison, and Darlene Vaugh; and such amounts shall be paid by Sirius XM
 18    pursuant to and consistent with the terms of the Settlement Agreement. A payment
 19    to Paul Wright in the amount of $3,000, pursuant to the Settlement Agreement, is
 20    also approved and shall be paid by Sirius XM pursuant to and consistent with the
 21    terms of the Settlement Agreement.
 22          19.    Modification of the Agreement of Settlement. Without further
 23    approval from the Court, Named Plaintiffs, by and through Class Counsel, and
 24    Defendant are hereby authorized to agree to and adopt such amendments or
 25    modifications of the Settlement Agreement or any exhibits attached thereto to
 26    effectuate the Settlement that: (a) are not materially inconsistent with this Final
 27    Approval Order and Judgment; and (b) do not materially limit the rights of
 28                                       6         Case No. 2:18-cv-08605-JVS-SS
                    SETTLEMENT FINAL APPROVAL ORDER AND JUDGMENT
Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 8 of 10 Page ID #:1041




  1    Settlement Class Members in connection with the Settlement. Without further
  2    order of the Court, Named Plaintiffs, by and through Class Counsel, and Defendant
  3    may agree to reasonable extensions of time to carry out any of the provision of the
  4    Settlement Agreement.
  5          20.    Jurisdiction. The Court hereby retains and reserves jurisdiction over:
  6    (a) implementation of this Settlement and any distributions pursuant to the
  7    Settlement; (b) the Action, until the Effective Date and until each and every act
  8    agreed to be performed by the Parties shall have been performed pursuant to the
  9    terms and conditions of the Settlement Agreement, including the exhibits
 10    appended thereto; and (c) all Parties, for the purpose of enforcing and
 11    administering the Settlement Agreement and the Settlement.
 12          21.    Termination of Settlement.      If the Settlement is terminated as
 13    provided in the Settlement Agreement or the Effective Date of the Settlement
 14    otherwise fails to occur, this Final Approval Order and Judgment shall be vacated,
 15    rendered null and void and be of no further force and effect, except as otherwise
 16    provided by the Settlement Agreement, and this Final Approval Order and
 17    Judgment shall be without prejudice to the rights of Named Plaintiffs, Settlement
 18    Class Members and Defendant, and the Parties shall be deemed to have reverted
 19    nunc pro tunc to their respective litigation positions in the Action immediately
 20    prior to the execution of the Settlement Agreement.
 21
 22
 23
 24
 25
 26
 27
 28                                      7         Case No. 2:18-cv-08605-JVS-SS
                   SETTLEMENT FINAL APPROVAL ORDER AND JUDGMENT
Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 9 of 10 Page ID #:1042




  1
  2          22.   Entry of Final Judgment.         By incorporating the Settlement
  3    Agreement’s terms herein, the Court determines that this Final Approval Order
  4    and Judgment complies in all respects with Federal Rules of Civil Procedure
  5    65(d)(1). There is no just reason to delay the entry of this Final Approval Order
  6    and Judgment and immediate entry by the Clerk of the Court is expressly directed.
  7
  8
  9    IT IS SO ORDERED:
 10
 11
 12    Date: February 09, 2021
                                                   James V. Selna
 13                                                United States District Judge
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                      8         Case No. 2:18-cv-08605-JVS-SS
                   SETTLEMENT FINAL APPROVAL ORDER AND JUDGMENT
Case 2:18-cv-08605-JVS-SS Document 96 Filed 02/09/21 Page 10 of 10 Page ID #:1043
